Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
Cancel claims 11 – 21.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11 – 21 directed to a process invention non-elected without traverse.  Accordingly, claims 11 – 21 have been cancelled by this Examiner’s Amendment.

Specification
The Examiner acknowledges the amendment(s) to the title and abstract filed on January 22, 2021. The objection(s) to the title and abstract cited in the previous office action filed on October 23, 2020 is (are) hereby withdrawn.



Claim Objections
The Examiner acknowledges the amendment(s) to claims 1 an 22 filed on January 22, 2021. The objection(s) to claims 1 – 10 and 22 cited in the previous office action filed on October 23, 2020 is (are) hereby withdrawn.


Reasons for Allowance
Claims 1 – 6, 8 – 10 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 has been amended to incorporate the allowable subject matter of previously filed dependent claim 7. Independent claim 1 now recites, inter alia, that a top surface of the gate electrode over the second region is at a higher level than a top surface of the gate electrode over the first region. This limitation, in combination with the remaining limitations of claim 1, is not anticipated or rendered obvious by the prior art.

Claims 2 – 6 and 8 – 10 depend from claim 1.

Independent claim 22 recites, inter alia, that a top surface of the gate electrode over the second insulation pattern is located at a higher level than a top surface of the gate electrode over the first insulation pattern. This is similar to the allowable subject matter of previously filed dependent claim 7. This limitation, in combination with the remaining limitations of claim 22, is not anticipated or rendered obvious by the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T HUBER whose telephone number is (571)270-3899.  The examiner can normally be reached on M-F: 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.